Citation Nr: 1314086	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  12-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service in the Marine Corps from September 1958 to October 1962. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office in Muskogee, Oklahoma.


FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran's tinnitus is unrelated to service. 


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in February 2010 prior to the initial rating decision.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The RO obtained service treatment records and VA treatment records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  He was also afforded a VA examination.  The examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  For these reasons, the Board finds that the VA opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran contends that his current tinnitus is due to his in-service noise exposure.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  
Service connection may also be granted on a presumptive basis for certain chronic disabilities, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is not included in the listed of chronic diseases  See 38 C.F.R. § 3.309(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a)  (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 
As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Having carefully reviewed the claim, the Board finds that service connection for tinnitus is not warranted.

The Veteran asserts that his exposure to loud noise while in service has caused his tinnitus.  Specifically in his March 2010 statement, he states that he was exposed to loud noise from jet aircraft engines while working on pressurization of jet cabins, air conditioners, ejection seats, and canopies.  The Veteran's assertions are consistent with his military occupation of equipment mechanic.  Therefore, the Board concedes in-service noise exposure. 

Service treatment records, including the September 1958 entrance examination and the October 1962 separation examination, do not reflect complaints of tinnitus.  

Post service VA treatment records are absent of any complaints or diagnosis of tinnitus.  There is also no medical opinion in the VA treatment records providing a nexus between tinnitus and the Veteran's in-service noise exposure.

During a June 2010 VA examination, the Veteran reported problems with tinnitus since 1964 and that his left ear was worse than his right.  He reported military noise exposure from jet airplanes.  He also reported that he worked as a plumber after service and was exposed to noise from chainsaws, power saws, air compressors, and jack hammers.

The June 2010 examiner found that the Veteran had a diagnosis of tinnitus.  She also stated that it was as likely as not that tinnitus was related to the Veteran's hearing loss.  She opined that it was less likely than not that the Veteran's tinnitus and hearing loss was caused by or a result of his military noise exposure.  She reasoned that there were no complaints of tinnitus or hearing problems while in service and since leaving the military the Veteran had a significant history of occupational noise exposure and multiple health factors known to be associated with hearing problems.  

In a December 2011 medical report, a private physician reported that the Veteran had long standing tinnitus which certainly could have been caused by military exposure to loud noise and mechanical equipment. 

As noted above, when tinnitus was reported first in 2010, the Veteran reported an onset date of 1964, well after the Veteran's discharge from service in October 1962.  The Veteran is competent to testify to his in-service noise exposure and the onset of his tinnitus.  The Veteran's statements are credible because there is no evidence of record that contradicts the Veteran's statements.  However, the Board finds that the Veteran is not competent to testify to the etiology of his disability.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

Since the Veteran reported that he developed tinnitus in 1964, after service, and in light of occupational noise from chainsaws, power saws, air compressors, and jack hammers, the Board finds that the question of whether the Veteran's tinnitus is related to his in-service noise exposure is too complex to be addressed by a layperson.  This connection cannot be determined by observation alone.  Such connections are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  Furthermore, the Veteran's contentions would be outweighed by the opinion of the VA audiologist, who studies hearing, balance, and related disorders.

The VA medical specialist's opinion is sufficiently adequate on the matter at hand and is probative evidence against a nexus, as it was based on a review of the evidence in the claims folder and a review of the Veteran's reported in-service and post-service noise history.  This opinion was also supported by a clear rationale based on the evidence.  The Board notes that the examiner stated that Veteran's tinnitus is related to his hearing loss.  However, since the VA examiner stated that the hearing loss was not related to service, including noise exposure in service, the Veteran's claim would not be substantiated based on a secondary service connection basis under 38 C.F.R. § 3.310.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

Additionally, the VA medical specialist's opinion outweighs the opinion of the private medical provider.  The Board finds that the December 2011 private medical opinion is speculative and lacks any supporting rationale or reasoning for its conclusion.  Accordingly, the Board does not assign the opinion substantial weight.  see Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (noting that a physician's opinion that a veteran's time as a prisoner of war "could" have precipitated the condition is too speculative to provide medical nexus evidence).  

The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is 




      CONTINUE ON THE NEXT PAGE


thus, inapplicable.  Accordingly, service connection for tinnitus is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


